This is an appeal by plaintiffs, father and son, from judgments of no cause for action and from an order in each of the above-entitled actions denying plaintiffs’ motions to set aside the verdict and for new trial. The infant plaintiff’s action is to recover damages alleged to have been suffered June 9, 1938, when, as he alleges, he was struck in the left eye by a B-B shot fired from an air rifle by Lewis Woodcock, an infant, it being claimed that this B-B shot was one from a package of such shot sold to said Lewis Woodcock by the defendant in violation of section 1896 of the Penal Law. 1 The action by the plaintiff Cheever Woodcock, the father of the infant plaintiff, is for loss of services and medical expenses incurred. Upon the trial of the action the jury rendered a unanimous verdict of no cause for action. There is ample evidence to sustain the jury’s verdict and the judgments and orders should be affirmed. Judgments and orders unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Heffeman, Schenck and Foster, JJ.